DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are pending.
Examiner decided to withdraw claim objection based on applicant’s arguments.
Examiner decided to withdraw 101 rejections based on applicant’s arguments. 

Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. Applicant’s arguments on page 9, applicant’s argues “KALOGRIDIS reference does not actually perform the step of designing the battery storage required by claim 1”. Examiner respectfully disagree because KALOGRIDIS paragraph 0034-0036 teaches load designing of battery requirements. Smart meter collect that power consumption data and so that in an event it can meet the power requirement. Battery or UPS is design based on power requirement (see paragraph 0134-0136, FIG. 12 and 3).
Applicant’s argument on page 9, applicant’s argues “KALOGRIDIS system are not met by recording the load profile before a connection and operation of the battery storage and evaluating same in order to assign a load to one of the load types based on such evaluation as required by the claims of the present application. Further, the system of Kalogridis does not operate the battery storage in a way that the load may be assigned to a different load type as required by the claims”. KALOGRIDIS paragraph 0047 teaches smart meter/sensors are used to collect load profile before and operation .




Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 4-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by KALOGRIDIS et al. USPGPUB 2011/0270453 (hereinafter “KALOGRIDIS”).

As to claim 1, KALOGRIDIS teaches a method for designing a battery storage at a connection point of a load to an energy supply network (FIG. 3 and paragraph 0076-0077 “general communications network set up on the home, an power router 140 as well as power consumers, generators and storage devices”), comprising: - determining at least two different load types (paragraph 0077 “FIG. 3 a kettle 201, a washing machine 202, a TV 203, lighting 205 and a cooker 206 as examples” and paragraph 0058), - recording a load profile of the load before a connection and an operation of the battery storage (paragraph 0047 “detect ongoing power supply or even a level/intensity of an ongoing power consumption.  The sensor can additionally or alternatively be used to monitor the home load signature and/or a load signature of an appliance/power consumer” and paragraph 0050 “different time from the power consumption event and can be arranged to have a shape that differs considerably from a load characteristic of a power consumer in question or of the power consumption event itself” and paragraph 0089,0133-0135 FIG. 12), - evaluating the load profile and assigning the load to one of the load types depending on the evaluation (paragraph 0133-0135 “FIG. 12, an unplanned power consumption event will manifest itself in the form of a (sudden) increase in the amount of power consumed, as may, for example be caused by the activation of a kettle.  In this example the monitor will detect a spike (or increase) in external energy consumption in step 1060, for example using the above referred to electrical metering methods and will notify the load shaping moderator LSM in step 1070 to enable the load shaping moderator LSM to take action” and FIG. 12 and claim 6), and - designing the battery storage so that after connecting and operating the battery storage the load is assigned to a different load type (paragraph 0134-0135 “step 1110 the privacy enhancer determines, user energy and cost-saving preferences UEP, user storage and vehicle preferences USP and grid and security policies GSP, whether or not there are enough resources to apply a moderation scheme that has been determined as being appropriate.  If the moderation is too demanding, LSM will reformulate a target moderation load shape by reducing the privacy requirements in step 1120” and claim 5).


As to claim 4, KALOGRIDIS teaches wherein the battery storage is designed in such a way that a load profile in the energy supply network is stabilized (paragraph 0127 “predictor then formulates 1050 a plan for appropriate home load signatures based on the above discussed user privacy preferences UPP, the user energy and cost-saving preferences UEP, the user storage” and FIG. 3, 12).

As to claim 5, KALOGRIDIS teaches wherein in the design of the battery storage at least A) a maximum available capacity of the battery storage, B) a maximum 

As to claim 6, KALOGRIDIS teaches wherein the battery storage is designed with regard to its operation and/or its power and/or its capacity (paragraph 0062 “power consumption preference of a battery may, for example, specify a preferred charge and discharge rate and/or frequency that is suitable for preserving the maximum storage capacity of the storage device” and paragraph 0096). 

As to claim 7, KALOGRIDIS teaches wherein the operation of the battery storage is determined depending on a measured value of the power at the connection point and/or a time of day (paragraph 0078-0080 “electricity measurements to determine the flow of power from the external power provider to the home and may generate a load signature for the household”).



As to claim 9, KALOGRIDIS teaches wherein the battery storage is designed with regard to at least one of the criteria: A) consumption at the connection point (paragraph 0084 “measuring power consumption data is also required”), B) provision of frequency control; C) provision of reactive power compensation at the connection point, D) provision of an emergency power supply, E) provision of an uninterruptible power supply F) provision of a voltage stability, G) provision of an uninterruptible power supply for the load, in particular that the battery storage is designed depending on a selection of at least one of the criteria (paragraph 0088 “grid overload or other emergency situation, the grid will need to control the demand-side by forcing a reduction to the total demand-side energy demand” and paragraph 0089, 0076-0087, FIG. 12 UPS).

As to claim 10, KALOGRIDIS teaches wherein the load profile is determined for a defined period of time and the load is assigned to the load type based on the load profile of at least the period of time (paragraph 0077 “any type and FIG. 3 a kettle 201, a washing machine 202, a TV 203, lighting 205 and a cooker 206 as examples.  Energy storage devices may also be considered energy consumers when they store available energy” and paragraph 0092-0100 “household's load profile and, if the smart meter 101 uses a sampling interval that is sufficiently fine, will appear in the household's load profile in the manner shown in FIG. 5”).

As to claim 11, related to claim 1 with similar limitations also rejected by same rational.  

As to claim 12, related to claim 1 with similar limitations also rejected by same rational.  

As to claim 13, related to claim 1 with similar limitations also rejected by same rational. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over KALOGRIDIS et al. USPGPUB 2011/0270453 (hereinafter “KALOGRIDIS”) in view of Cutsem et al. “Automatic multi-state load profile identification with application to energy disaggregation” dated September 2017 (hereinafter “Cutsem”).

As to claim 2, KALOGRIDIS teaches all the limitations of the base claims as outlined above.
KALOGRIDIS does not explicitly teach wherein the load is assigned to a load type depending on average power values per measuring interval of the load profile.
However, Cutsem teaches wherein the load is assigned to a load type depending on average power values per measuring interval of the load profile (Page 3 “load profile identification module takes advantage of the API interface, as highlighted in Fig. 2. The structure of the BMS allows the module to first identify the various appliances grouped by outlet. Then, the power sensors that are plugged at outlet-level can be identified”).

	KALOGRIDIS and Cutsem are analogous art because they are from the same field of endeavor and contain overlapping structural and functional similarities. They both relate to energy management system.
Therefore at the time of effective filing date, it would have been obvious to a person of ordinary skill in the art to modify the above energy management system, as taught by KALOGRIDIS, and incorporating average power values per measuring interval of the load profile, as taught by Cutsem.


As to claim 3, KALOGRIDIS teaches all the limitations of the base claims as outlined above.
KALOGRIDIS does not explicitly teach wherein a load type is determined by A) a number of full load hours of the load, B) an absolute or relative deviation between a maximum power of the load and a power of the load in a predetermined time window C) the total energy consumption of the load in one year.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL KARIM whose telephone number is (571)270-3279.  The examiner can normally be reached on Monday-Thursday 8:00-4:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571 272 4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZIAUL KARIM/Primary Examiner, Art Unit 2119